DETAILED ACTION
This office action is in response to the amendment filed on 02/09/2021.
Allowable Subject Matter
Claims 17-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 17 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “first electrical components arranged on a first vehicle; second electrical components arranged on a second vehicle; a plurality of first connecting conductors electrically connecting said first electrical components and said second electrical components to one another” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 33 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “transmitting the electric current from a power-transmission network to first electrical components arranged on a first vehicle and to second electrical components arranged on a second vehicle; influencing the electric current by the modular multilevel power converter with the participation of the first electrical components and of the second electrical components” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0009591, US 2007/0093280, US 2020/0235582, US 2021/0044216, and US 10,700,617 all fail to teach or disclose the limitations indicated above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838